PER CURIAM.
On motion of counsel" for petitioners, counsel for respondent not objecting thereto, and on consideration of the certificate of the clerk of the United States Board of Tax Appeals, it is ordered that these causes be docketed in this court.
It is further ordered and adjudged by this court that the decision entered in these causes on April 30, 1936, by the United States Board of Tax Appeals be, *1011and the same are hereby, reversed, and that these causes be, arid the same are hereby, remanded to the United States Board of Tax Appeals.